Atkinson, Presiding Justice.
A disabled world-war veteran prayed for mandamus requiring the State revenue commissioner to issue to him an exemption certificate “having such recitals, language, and provisions a's will not limit the number of employees to assist in the conduct of his business.” It is provided in section 22 of the general tax act of 1935 (Ga. L. 1935, p. 71), that “No person shall be exempt from any tax imposed who has more than one employee to assist in conducting such business.” In Head v. Wilkinson, 186 Ga. 739 (5) (198 S. E. 782), it was held that the above-quoted provision of the general tax act “must necessarily be taken as an implied amendment of the previous war-veteran exemption statutes (Code, § 84-2011 et seq.; Ga. L. 1935, p. 163), so as to preclude a claim of exemption from a State occupation tax imposed by the general tax act, where, contrary to section 22 of that act, the claimant ‘has more than one employee to assist in conducting such business.’ ” Held, that the court did not err in sustaining a general demurrer and dismissing the action.

Judgment ajjvi'med.


All the Justices concur.